DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/24/2020 for application number 17/031,779. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Information Disclosure Statements, Oath/Declaration and Claims.
Claims 1-12 are presented for examination. Claims 1, 11 and 12 are independent claims. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/22, 1/14/22, 1/6/22, 12/17/21, 12/9/21, 12/9/21, 11/15/21, 10/6/21, 9/16/21, 8/31/21, 8/11/21, 7/30/21, 7/20/21, 7/1/21, 6/15/21, 6/1/21, 5/13/21, 3/25/21, 4/7/21, 4/28/21, 2/19/21, 3/9/21, 2/10/21, 1/19/21, 1/05/21, 12/28/20, 12/18/20, 12/8/20, 11/21/20, 11/10/20, 11/2/20  filed prior to FAOM is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed 9/24/2020 are deemed acceptable for examination proceedings.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the current time".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 7, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molettiere et al. (US Patent Application 2016/0285985; hereinafter Molettiere).

As to independent claim 1, Molettiere teaches a computer system, comprising: 
a display generation component; 
one or more input devices; 
one or more processors; and 
memory storing one or more programs configured to be executed by the one or more processors [Fig. 19, Para 0167 - The monitoring device 152 includes processor 154, memory 156, one or more environmental sensors 158, one or more position and motion sensors 160, watch 162, vibrotactile feedback module 164, display driver 168, touchscreen 206, user interface/buttons 170, device locator 172, external event analyzer 174, motion/activity analyzer 176, power controller 178, and battery 180, all of which may be coupled to all or some of the other elements within monitoring device 152], the one or more programs including instructions for:
displaying, via the display generation component, a first configuration user interface of a set of one or more configuration user interfaces for a first health-related tracking function [Fig. 16, Para 0157 - When the user selects one of the active tracking device (e.g., clicks or touches on the corresponding device in FIG. 15), the interface of FIG. 16 is presented with information about the selected device], wherein the first configuration user interface includes a first selectable user interface object [Para 0158 - the device settings for the device may include information about tracking steps, tracking distance, tracking calories burned, tracking floors climbed, setting the clock on the device, changing the greeting on the device, etc.], and wherein the first health-related tracking function is currently configured to track a first set of health-related data [Para 0085 - FIG. 9 is a diagram illustrating data that could be collected during a person's daily routine. The one or more tracking devices may capture different types of data and identify different states of the user] while the computer system is in a first mode and a second mode that is different from the first mode [Para 0085 - the system may identify when the user is sleeping, commuting, working, outdoors, running, at the gym, etc.; Para 0086 - For each of the states of the user, different biometric and environmental parameters may be captured – Examiner considers the system under different states of a user is considered as a first mode (i.e., walking) and a second mode (i.e., sleeping)];
[Fig. 16, Para 0158 - the device settings for the device may include information about tracking steps, tracking distance, tracking calories burned, tracking floors climbed, setting the clock on the device, changing the greeting on the device, etc. – Examiner notes that Fig. 16 illustrates that a user can turn on and off the tracking data]; and
in response to the set of one or more inputs, configuring the first health-related tracking function to not track the first set of health-related data while the computer system is in the first mode while continuing to track the first set of health-related data while the computer system is in the second mode [Para 0056 - a configurable data parsing engine 302, also referred to herein as configurable data parser, is used to accept input data 304 from multiple sources; Fig. 11D, Para 0116 - a first rule selects Device A when the user is running, a second rule selects Device B when the user is sleeping, a third rule calculate the average of the data provided by devices A in C when the user is detected to be climbing steps, etc.; Para 0128 - the use of a location aware portable device such as a GPS-enabled phone or tracker may detect that the user is driving, or is in a private or public vehicle such as a car, train, or bus. This information is used to correct erroneous step counts on a step-counting device – Examiner notes that Molettiere teaches configuring a rule to select input data from a particular source device during different modes of activities].

As to dependent claim 2, Molettiere teaches the computer system of claim 1, wherein the first health-related tracking function is a heart rate tracking function [Para 0043].

As to dependent claim 7, Molettiere teaches the computer system of claim 1, wherein the computer system is in the first mode when the current time corresponds to a predetermined period of time [Abs - the method includes an operation for assembling the unified activity data stream for a period of time].


As to independent claims 11 and 12, the claims are substantially similar to claim 1 and are rejected on the same ground.   

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as obvious over Molettiere in view of Xiang et al. (US Patent Application 2015/0193217; hereinafter Xiang).

As to dependent claim 3, Molettiere teaches the computer system of claim 1.
Xiang further teaches in the same field of endeavor: the one or more programs further including instructions for:
prior to displaying the first configuration user interface of the set of one or more configuration user interfaces for the first health-related tracking function, receiving, from an external electronic device in communication with the computer system, data indicating that a process for configuring the first health-related tracking function was initiated at the external electronic device [Xiang, Para 0033 - The application installation method of the wearable device comprises the following steps. First, an installation package sent from a smart device (e.g., the smart device 100) is received through a wireless transmission, such as BT, IEEE802.11, HomeRF technology, IrDA, ZigBee, or Wifi wireless transmission (step S202), wherein the installation package is used for installation of an application], and
in response to receiving the data, displaying a notification indicating that the process for configuring the first health-related tracking function can be completed at the computer system [Xiang, Para 0033 - After obtaining the application installation file corresponding to the application, the application installation file is used to install the application on the wearable device (step S206); Para 0035 - After the operations of first unpacking the decoded data and then parsing the unpacked data, the parser module 323 sends the file information obtained from the unpacking and parsing processes to the file module 324 to notify it. Meanwhile, the user interfaces (UI) of the smart device 100 and the wearable device 200 can simultaneously display the progress of the push and install process].
It would have been obvious to one of ordinary skill in art, having the teachings of Molettiere and Xiang at the time of filing, to modify a method for tracking user physical activity with multiple devices disclosed by Molettiere to include the concept of wearable devices and systems and methods for wearable device application management taught by Xiang to achieve a need for application extension and uninstallation methods for the wearable device to make the wearable device more portable and cost less [Xiang, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of wearable devices and systems and methods for wearable device application management taught by Xiang to achieve a need for application extension and uninstallation methods for the wearable device to make the wearable device more portable and cost less [Xiang, Para 0006].

As to dependent claim 4, Molettiere and Xiang teach the computer system of claim 3.
Xiang further teaches: the one or more programs further including instructions for:
after displaying the notification indicating that the process for configuring the first health- related tracking function can be completed at the computer system, receiving a set of one or more inputs that completes the process for configuring the first health-related tracking [Para 007 - If the file module 324 does not complete the file reception, the BT transceiver 322 continues to receive data until the file module 324 completes the file reception. After the file reception is complete, the file module 324 inputs the LinkIt APP file information into the LinkIt processing engine 325. Upon receiving the installation request, the LinkIt processing engine 325 unpacks the LinkIt APP and performs the installation of the LinkIt APP – Examiner notes LinkIT APP is a thirparty app that can include the health-related tracking function (para 0030)], 
Molettiere further teaches: wherein the process for configuring the first health-related tracking function includes enabling the first health-related tracking function to perform tracking operations without requiring further user input. [Para 0145 - the data synthesizer automatically calibrates a user's stride length, or the function mapping of the user's stride length (in the case that the stride length is a function of step frequency, foot contact time, surface slope, etc.). In an embodiment, this is accomplished by using the data stream of a GPS or other location aware device to create an accurate measurement of the distance that the user walks, runs, jogs, etc., in addition to a data stream from a pedometer]

Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Molettiere in view of Hong et al. (US Patent Application 2019/0385708; hereinafter Hong).

As to dependent claim 5, Molettiere teaches the computer system of claim 1.
Hong further teaches: wherein the set of one or more configuration user interfaces includes a second selectable user interface object that, when selected, disables performance of [Para 0078 – Examiner notes that Hong teaches that manual and automatic triggers].
It would have been obvious to one of ordinary skill in art, having the teachings of Molettiere and Hong at the time of filing, to modify a method for tracking user physical activity with multiple devices disclosed by Molettiere to include the concept of multimode sensor devices taught by Hong to enable sensor devices to use one or more modes to achieve computation speed and accuracy while maintaining energy efficiency [Hong, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of multimode sensor devices taught by Hong to enable sensor devices to use one or more modes to achieve computation speed and accuracy while maintaining energy efficiency [Hong, Para 0005].

As to dependent claim 6, Molettiere teaches the computer system of claim 1. 
Hong further teaches: wherein the first health-related tracking function is configured to perform tracking operations only in response to a user input [Para 0078].

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Molettiere in view of Wilson et al. (US Patent Application 2017/0053542; hereinafter Wilson).

As to dependent claim 5, Molettiere teaches the computer system of claim 1.
Wilson further teaches: the one or more programs further including instructions for:
receiving an input of a first type; and in response to receiving the input of the first type:
[Para 0872 – In the depicted example of interface 5360 in FIG. 53C, clock hands 5310a and 5310b are displayed in a grayed-out color scheme, as indicated by the hashing shown in the figure. This grayed-out color scheme can optionally signal to a user that time-scrubbing mode is active, and can optionally direct a user's attention to scrubbing hands 5322a and 5322b instead, which can optionally be displayed in a brighter or more noticeable color, such as green].
It would have been obvious to one of ordinary skill in art, having the teachings of Molettiere and Wilson at the time of filing, to modify a method for tracking user physical activity with multiple devices disclosed by Molettiere to include the concept of exercised based watch face and complications taught by Wilson to manage timekeeping and exercise-related information using portable multifunction devices without cumbersome and inefficient ways [Wilson, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of exercised based watch face and complications taught by Wilson to manage timekeeping and exercise-related information using portable multifunction devices without cumbersome and inefficient ways [Wilson, Para 0005].

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Molettiere in view of Hoffman  et al. (US Patent Application 2012/0041767; hereinafter Hoffman).

As to dependent claim 10, Molettiere teaches the computer system of claim 3.
Hoffman further teaches in the same field of endeavor: wherein the first health-related tracking function is a blood oxygen level tracking function [Hoffman, Para 0048 - the athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device)].
It would have been obvious to one of ordinary skill in art, having the teachings of Molettiere and Hoffman at the time of filing, to modify a method for tracking user physical activity with multiple devices disclosed by Molettiere to include the concept of athletic activity user experience and environment taught by Hoffman to encourage individuals to participate in athletic activities and improve their fitness levels [Hoffman, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of athletic activity user experience and environment taught by Hoffman to encourage individuals to participate in athletic activities and improve their fitness levels [Hoffman, Para 0004].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuen (US Patent Application US 2014/0278220 A1) – teaches techniques for utilizing altimeters in biometric monitoring devices.
  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176